                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

HUNTER WOODARD,                                     )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )            No. 4:18-CV-1836 JCH
                                                    )
TOM VILLMER, et al.,                                )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER

        This matter is before the Court upon its own motion. Plaintiff has submitted an unsigned

motion to proceed in forma pauperis. Under Fed.R.Civ.P.11, the court may strike an unsigned

paper unless the omission is promptly corrected after being called to the . . . party's attention.

As a result, the Court will order the Clerk to return the motion to plaintiff so that plaintiff may

sign it and return it to the Court for filing. If plaintiff fails to comply with this Order, the plaintiff

will be required to pay the full filing fee in this action.

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk shall return plaintiff's motion to proceed in

forma pauperis to plaintiff.

        IT IS FURTHER ORDERED that plaintiff shall sign the motion to proceed in forma

pauperis and return it to the Court within twenty-one (21) days of the date of this Order.
       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, plaintiff

shall be required to pay the full $400 filing fee.

       Dated this 26th day of November, 2018.




                                                     /s/ Jean C. Hamilton
                                                     JEAN C. HAMILTON
                                                     UNITED STATES DISTRICT JUDGE
